Citation Nr: 1104221	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-15 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for a sleep disorder 
(initially characterized as narcolepsy), to include as due to an 
undiagnosed illness.  

4.  Entitlement to service connection for tension headaches, 
claimed as secondary to a sleep disorder, to include as due to an 
undiagnosed illness.  

5.  Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected degenerative disc disease of the lumbar 
spine.  

6.  Entitlement to an initial evaluation in excess of 50 percent 
for the service-connected posttraumatic stress disorder (PTSD).  

7.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disabilities 
(TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to January 
1998 and from December 2003 to March 2005.  He also had service 
with the National Guard and Army Reserve, with verified and 
various periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) ending in August 2008.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 RO rating decision, which granted 
service connection for degenerative disc disease of the lumbar 
spine and assigned a 10 percent rating, effective from December 
8, 2007; a May 2008 RO rating decision, which granted service 
connection for PTSD and assigned a 50 percent rating, effective 
from December 8, 2007, and denied entitlement to service 
connection for a right knee disorder and for right ear hearing 
loss; and a November 2008 RO rating decision, which denied 
entitlement to service connection for narcolepsy and for tension 
headaches, and denied entitlement to a TDIU.  

In November 2010, the Veteran testified at a Travel Board hearing 
conducted at the RO before the undersigned Acting Veterans Law 
Judge.  A copy of the hearing transcript is of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issues of entitlement to service connection for tension 
headaches; entitlement to an initial evaluation in excess of 10 
percent for the service-connected degenerative disc disease of 
the lumbar spine and to an initial evaluation in excess of 50 
percent for the service-connected PTSD; and entitlement to a TDIU 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran engaged 
in combat with the enemy.  

2.  The Veteran currently does not have current bilateral hearing 
loss disability for VA compensation purposes.  

3.  The Veteran is deemed competent and credible to assert that 
he has suffered from a right knee disorder related to an injury 
to the right knee in service, since service.  

4.  A preponderance of the competent medical evidence of record 
indicates that the Veteran's right knee disorder first manifested 
during a period of active service.  

5.  The Veteran is deemed competent and credible to assert that 
he has suffered from a sleep disorder, to include narcolepsy, 
since service.  

6.  A preponderance of the competent medical evidence of record 
indicates that the Veteran's sleep disorder, to include 
narcolepsy, first manifested during a period of active service.  


CONCLUSIONS OF LAW

1.  The claim of service connection for bilateral hearing loss 
must be denied by operation of law.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.385 (2010).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by a right knee disorder is due to disease 
or injury that was incurred in active service.  38 U.S.C.A. §§ 
1101, 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

3.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by a sleep disorder is due to disease or 
injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in December 2007, January 
2008, July 2008, and August 2008.  In these letters, the Veteran 
was notified of VA's practices in assigning disability 
evaluations and effective dates for those evaluations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claims were readjudicated in April 2009 and September 2009.  
As this course of action has corrected any initial notice errors, 
there is no prejudice to the Veteran.  See Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, 
records corresponding to all treatment described by the Veteran.  
Specifically, the Veteran has been afforded multiple VA 
examinations to address the nature and etiology of his claimed 
right ear hearing loss, right knee disorder, and sleep disorder.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that the claims of entitlement to service 
connection for a right knee disorder and for a sleep disorder 
have been granted by this decision, as discussed in greater 
detail below, and that to the extent that the action is favorable 
to the Veteran, the Board finds that all notification and 
development action needed to fairly adjudicate these claims have 
been accomplished.  Any further discussion of these matters is 
not necessary at this time.  

Further, the Board acknowledges that during his hearing the 
Veteran reported that he is in receipt of a Federal disability 
pension/Social Security Administration (SSA) benefits due to his 
narcolepsy and his service-connected lumbar spine disability.  

When the VA is put on notice of the existence of SSA records 
which have the reasonable possibility of substantiating the 
Veteran's claim for benefits it must seek to obtain those records 
before proceeding with the appeal.  See Golz v. Shinkseki, 590 
F.3d 1317 (Fed. Cir. 2010).  

However, the Board notes that not all medical records or all SSA 
disability records must be sought, only those that are relevant 
to the Veteran's claim must be obtained.  Further, relevant 
records for the purpose of 38 U.S.C.A. § 5103A are those records 
that relate to the injury for which the claimant is seeking 
benefits and have a reasonable possibility of substantiating the 
Veteran's claim.  The government is not required to obtain 
records in every case to rule out their relevance.  Id.  

In the Veteran's case, by his own admission, he filed his Federal 
disability claim for benefits on the basis of narcolepsy and his 
service-connected back disability; however, he failed to list 
right ear hearing loss amongst the claimed disabilities.  

Although any outstanding SSA records may be relevant to his claim 
for service-connection for a sleep disorder, or for his claim for 
an increased rating for his service-connected lumbar spine 
disability, the Board finds that obtaining further treatment 
records on the claimed right ear hearing loss, alone, is 
unnecessary.  

Hence, the Board is satisfied that all reasonable efforts to 
develop the record have been made with respect to the claims.  

As discussed, the Veteran was notified and aware of the evidence 
needed to substantiate his claims, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  

Thus, the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any defect 
in the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  

Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current disability, 
(2) medical or lay evidence of in-service incurrence or 
aggravation of an injury, and (3) medical evidence of a nexus 
between the claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

To establish continuity of symptomatology, a veteran is required 
to show "(1) that a condition was 'noted' during service, (2) 
evidence of postservice continuity of the same symptomatology, 
and (3) medical or lay evidence of a nexus between the present 
disability and the postservice symptomatology."  Barr, 21 Vet. 
App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2010).  

However, the absence of in-service evidence of hearing loss is 
not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss disability 
(i.e., one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  

Standard of Review

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record. Where there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

Of preliminary importance, the Board notes that the Veteran's DD 
Form 214, Certificate of Release or Discharge from Active Duty, 
indicates that his military occupational specialty (MOS) was 
motor sergeant, wheeled vehicle mechanic, light wheeled vehicle 
mechanic, diesel mechanic/technician, construction equipment 
repairer, wheeled vehicle repairer, construction equipment 
specialist, heavy equipment mechanic, engineer equipment 
mechanic, and light weapons vehicle mechanic.  

Significantly, a November 2005 award notification from the 
Adjutant General's Department, State of West Virginia, reflects 
that the Veteran was awarded a Combat Action Badge for service 
from February 16, 2004 to February 20, 2005, to provide special 
recognition to soldiers who personally engage, or are engaged by 
the enemy, which denotes combat service.  

It must be noted that, as a combat veteran, the Veteran is 
entitled to the application of 38 U.S.C.A. § 1154(b).  Section 
1154(b) does not create a statutory presumption that a combat 
veteran's alleged disease or injury is service connected.  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  

Rather, it aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  Id.  Section 1154(b) addresses the combat veteran's 
ability to allege that an event occurred in service while 
engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).  

That section, however, does not address the questions of either 
current disability or nexus to service, both of which competent 
medical evidence is generally required.  Id.  citing Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995).  

As the Combat Action Badge denotes combat participation, the 
Board concedes that the Veteran is entitled to the application of 
38 U.S.C.A. § 1154(b).  

Right ear hearing loss
With respect to the claim of service-connection for right ear 
hearing loss, the Veteran contends that he currently suffers from 
right ear hearing loss due to excessive noise exposure in 
service.  

The Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against the grant of 
service connection for right ear hearing loss.  

In this regard, although the Board concedes that the Veteran was 
likely exposed to excessive noise during service, and that he 
presently complains of right ear hearing loss related to 
excessive noise exposure during service, the foregoing VA 
examination reports, described in detail below, show that he does 
not have sufficient hearing impairment in that ear to qualify as 
a disability for VA compensation purposes.  In addition, there is 
no other competent evidence showing that he has sufficient 
hearing impairment in the right ear to qualify as a disability.  

The service treatment records show findings of left ear hearing 
loss; however, the record is negative for findings of or 
treatment for VA compensable hearing loss in the right ear.  

However, as noted, the absence of evidence of a hearing 
disability during service (or of compensable hearing loss within 
the first year after discharge) is not fatal to a claim of 
service connection for hearing loss.  See 38 C.F.R. § 3.385; 
Ledford, 3 Vet. App. 87, 89 (1992).  Rather, service connection 
may still be granted if the medical evidence provides a sound 
basis for attributing the credible evidence of in-service 
acoustic trauma to the post-traumatic hearing loss disability.  
See Hensley, 5 Vet. App. at 159.  

Significantly, a February 2008 VA audiological evaluation 
reflects pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
15
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The Veteran was diagnosed with right 
ear, clinically normal.  

A September 2008 VA audiological evaluation reflects pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
15
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The Veteran was again diagnosed with 
right ear, clinically normal.  

As the clinical findings do not reflect that the Veteran has 
current right ear hearing loss disability within the meaning of 
38 C.F.R. § 3.385, the disorder is not considered a hearing loss 
disability for VA purposes under the law.  

Notably, the record, including the Veteran's hearing testimony 
transcript, is negative for any assertion that his claimed right 
ear hearing loss has worsened since the time of the September 
2008 VA audiological evaluation.  

Overall, the only evidence of record supporting the Veteran's 
claim for service connection for right ear hearing loss is his 
own lay opinions and subjective descriptions of his 
symptomatology.  

The Board must assess the competency and credibility of lay 
statements regarding in-service or continuous postservice 
symptomatology.  As to this, a layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 
3.159(a)(1) and (2) defining, respectively, competent medical and 
lay evidence.  

Where the determinative issue involves causation or a diagnosis, 
there must be competent evidence and, generally, lay statements 
are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

However, lay evidence can be competent to establish a diagnosis 
when (1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), or (2) the layperson is 
reporting a contemporaneous medical diagnosis (but see Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical 
nature of evidence has been significantly diluted, as in the 
connection between a lay account of past medical information, and 
filtered through layman's sensibilities, such evidence is too 
attenuated and inherently unreliable to constitute medical 
evidence) or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Information simply recorded by a medical examiner and unenhanced 
by any additional medical comment, and thus not adding any 
medico-evidentiary value to the lay history through medical 
expertise, does not constitute competent medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In the first circumstance, identification of a medical condition, 
there is a two-step analysis, the first is competence and the 
second is credibility.  Robinson v. Shinseki, 2008-7096 (Fed. 
Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 
336, 2009 WL 524737 (C.A.Fed.).  

In the first step, competency of lay evidence, it must be 
determined whether the disability is capable of lay observation, 
if so, then lay evidence thereof is not a medical determination 
requiring medical evidence; rather, it can be established by 
competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 
Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, 
then competent medical evidence is required.  

If lay evidence is competent, then the second step is to assess 
credibility by weighing the pertinent lay evidence against the 
other evidence-including in-service records documenting in-
service injury or disability, if any.  Robinson, Id.  

The credibility of lay statements may not be refuted solely by 
the absence of corroborating medical evidence, but this is a 
factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  

Other factors are the lapse of time in recollecting events, prior 
conflicting statements, consistency with other statements and 
evidence, internal consistency, facial plausibility, bias, self-
interest, the earliest time at which corroborating lay or medical 
evidence is first shown, and statements given during treatment 
(which are usually given greater probative weight, particularly 
if close in time to the onset thereof).  

Although the Veteran is deemed competent and credible to describe 
symptoms of difficulty hearing in his right ear, as this 
particular symptom is capable of lay observation, he is not shown 
to possess any training, expertise or credentials in the field of 
medicine to be able to comment objectively on the nature of his 
claimed disorder, or to provide audiometric test results.  
Rather, his lay assertions must be addressed in terms of the 
clinical findings identified on VA examination, and based upon a 
detailed assessment of various audiological diagnostic tests.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection for right ear 
hearing loss, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  

Right Knee
With respect to the claim for service connection for a right knee 
injury, the Veteran contends that he injured his right knee after 
jumping on a vehicle while working on equipment and hitting his 
knee on a fender, while stationed in Taqaddum, Iraq.  

A statement, received in May 2008, from a former service member 
includes observations of witnessing the Veteran sustain an injury 
to his knee after jumping up on a bumper to open the hood of a 
vehicle.  The former service member indicated that it was 
believed that the Veteran only bruised his knee, but noted that a 
mark from the injury was still present after they returned home.  

VA treatment records, dated from April 2005, generally show 
findings of right knee pain located at the superior lateral 
aspect of the knee cap.  

A private treatment record, dated in September 2004, shows 
complaints of injury to the right knee while serving in Iraq in 
2004, after striking the knee on a hard piece of equipment.  The 
Veteran reported that his original wound, which healed with thin 
skin over it, reopened over the past summer while he was cutting 
grass.  The physician observed no erythema or significant pain 
about the lower extremity, a wound with discolored skin about the 
size of a quarter slightly lateral suprapatellar area, the 
ability to flex and extend the knee, and evidence of knee pain 
unrelated to the wound itself.  The Veteran was diagnosed with 
pain in joint involving the lower leg.  

Notably, a private right knee radiological study, dated in May 
2005, is negative for evidence of acute fracture, dislocation or 
degenerative joint disease.  The Veteran was diagnosed with a 
normal study.  

An August 2006 Report of Medical Examination reveals a diagnosis 
of knee pain with squatting.  A Report of Medical History 
indicates the Veteran "checked-the-box" for "knee trouble."  

An April 2007 treatment record shows a history of right leg pain.  

A September 2007 Report of Medical examination reveals findings 
of a right knee purple patch, chronic for 2 years, asymptomatic.  
Further, a Report of Medical History of the same date shows that 
the Veteran "checked-the-box" for "knee trouble," which he 
described as a "bruise spot."  

An October 2007 private treatment record reveals a history of a 
right knee injury nine years ago, which left depression, skin 
discoloration, and had been asymptomatic, and current treatment 
for a right knee injury from working with wood.  Examination of 
the right knee included observations of laceration with a little 
bit of depression and discoloration lateral suprapatellar site.  
X-ray studies reflected joint spaces well maintained, with an 
area of sclerosis front part of the tibia proximal third below 
tibial tuberosity, otherwise no significant bony abnormalities.  
The physician noted no injury to the quad tendon or fracture.  

A subsequent November 2007 private treatment record including a 
follow-up evaluation to the October 2007 treatment record, 
revealed a diagnosis of open wound of knee leg (except thigh) and 
ankle with tendon involvement.  

A September 2008 VA Gulf War examination reflects complaints of 
moderate to severe joint pain and stiffness in the right knee, 
without any weakness, swelling, heat, redness, giving way, 
locking, fatigability, or lack of endurance.  The examiner 
observed that the Veteran walked without assistive device, and 
described injuring his right knee after hitting it on something 
while in Iraq in service.  The examiner noted the presence of a 
scar on the lateral aspect of the leg superior to the patella.  
The Veteran denied experiencing any dislocations, recurrent 
subluxation, constitutional symptoms, or prosthesis.  He 
described difficulty climbing on and under vehicles, squatting, 
and lifting due to his knee pain while working as a diesel 
mechanic.  The Veteran was diagnosed with patellofemoral syndrome 
of the bilateral knees.  

Thus, the Board concedes that the Veteran has a current diagnosis 
of a right knee disorder, and finds that objectively there is in-
service injury on which the Veteran can predicate a claim of 
continuity of symptomatology, as he complained of right knee 
symptoms during service.  See 38 C.F.R. § 3.303(b).  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").  

As noted, in making all determinations, the Board must fully 
consider the lay assertions of record.  A layperson is competent 
to report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In the Veteran's case, applying the standards set forth in 
38 U.S.C.A. § 1154(b), the Board finds the Veteran to be credible 
in his assertion that he has experienced his current right knee 
disorder since injuring his right knee in service.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim for disability or death benefits.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Further, the Board finds that there is sufficient medical 
evidence to support the claim.  The Board notes that when the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

The Board has the authority to "discount the weight and probity 
of evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  

While the September 2008 VA examiner failed to provide an opinion 
as to the etiology of the Veteran's right knee disorder, his 
testimony and the lay statement of a former service member, along 
with service treatment records reflecting treatment for an in-
service injury to the right knee, and post-service treatment 
records reflecting the diagnosis of a right knee disorder, the 
Board finds that his right knee disorder had its clinical onset 
during his military service.  

Overall, when there is a proximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the doubt 
to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990)).  

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for a right knee disorder is 
warranted.  

Sleep disorder
With respect to the claim for service connection for a sleep 
disorder, the Veteran asserts that he currently suffers from a 
sleep disorder, characterized in the record as narcolepsy and as 
idiopathic hypersomnia, which he believes is the result of 
contracting an undiagnosed illness while serving in Iraq.  

The May 2008 statement from a former service member provides 
general observations with respect to the claimed narcolepsy, and 
indicates an opinion that the Veteran is not as active as he used 
to be.  

Notably, a Health History and Physical Examination Form, 
indicates an exposure history of rare exposure to aluminum, 
asbestos, cadmium, cement dust, chromium, iron/steel, lead, 
mercury, methylene chloride, nickel, ozone, and scilia, and 
sometimes exposure to carbon monoxide, 3 hours per day, 
fiberglass, and welding fumes, 1 hour per day.  The Veteran noted 
that he was sometimes exposed to alcohol, 1 hour per day, and 
paints and paint thinners, 1 hour per day, and was often exposed 
to degreasers, 2 hours per day, epoxies, 2 hours per day, and 
other solvents, 1 hour per day.  He denied symptoms from this 
exposure.  The Veteran also reported sometimes exposure to heat 
stress, 3 hours per day, without symptoms from exposure.  An 
accompanying August 2006 Report of Medical History shows that the 
Veteran complained of frequent trouble sleeping, and specifically 
noted that he tosses and turns all night and wakes up.  

Significantly, a June 2008 Physical Profile provided in 
conjunction with the Veteran's discharge from the West Virginia 
Army National Guard, indicates a diagnosis of narcolepsy.  

Private treatment records, dated from February 2008 to the 
present, show diagnoses of and treatment for narcolepsy, constant 
fatigue, restless sleep, severe excessive physiologic daytime 
sleepiness, and idiopathic hypersomnia.  

The September 2008 VA Gulf War examination report also reveals 
complaints of chronic fatigue syndrome, and sleep disturbance to 
include narcolepsy.  Specifically, he described experiencing 
problems being tired all of the time, and indicated that he has a 
current diagnosis of narcolepsy, for which he has been prescribed 
Ritalin.  He noted that he gets very sleepy during the day, which 
occurs every 20 or 30 minutes, and that he has trouble focusing 
while he is driving.  The examiner opined that the Veteran did 
not meet the diagnostic criteria for chronic fatigue syndrome, 
and noted that the Veteran admitted that he was claiming fatigue 
or a lack of energy due to his narcolepsy.  The examiner 
indicated that there was no acute onset of the condition, low-
grade fever, non-exudative pharyngitis, or adenopathy.  On 
physical examination, cranial nerves II through XII were found to 
be grossly normal, with negative pronator drift, and negative 
Romberg.  A CT scan of the head performed without contrast was 
unremarkable.  The Veteran was diagnosed with narcolepsy.  

Thus, the Board concedes that the Veteran has a current diagnosis 
of a sleep disorder, to include narcolepsy, and finds that 
objectively there is in-service diagnosis of narcolepsy on which 
the Veteran can predicate a claim of continuity of 
symptomatology, as he was discharged from service due to his 
narcolepsy.  See 38 C.F.R. § 3.303(b).  

As noted, in making all determinations, the Board must fully 
consider the lay assertions of record.  A layperson is competent 
to report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In the Veteran's case, applying the standards set forth in 
38 U.S.C.A. § 1154(b), the Board finds the Veteran to be credible 
in his assertion that he has experienced his current sleep 
disorder since service.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim for disability or death benefits.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board finds that there is sufficient medical evidence to 
support the claim.  The Board notes that when the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

The Board has the authority to "discount the weight and probity 
of evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  

While the September 2008 VA examiner failed to provide an opinion 
as to the etiology of the Veteran's narcolepsy, his testimony and 
the lay statement of a former service member, along with the June 
2008 Physical Profile establishes that his narcolepsy had its 
clinical onset during his military service.  38 U.S.C.A. 
§ 1154(b).  

Overall, when there is a proximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the doubt 
to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990)).  

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for sleep disorder is warranted.  


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for a right knee disorder is granted.  

Service connection for a sleep disorder is granted.  


REMAND

The Veteran asserts that he currently suffers from tension 
headaches that are related to his claimed sleep disorder, which 
are also the result of contracting an undiagnosed illness while 
serving in Iraq.  

Under 38 C.F.R. § 3.317 (2009), a Persian Gulf Veteran who 
exhibits objective indications of a qualifying chronic disability 
may be service-connected, provided that such disability became 
manifest either during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than December 
31, 2011, and by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  See 
also Extension of the Presumptive Period for Compensation for 
Gulf War Veterans, 71 Fed. Reg. 75,669-75,672 (December 18, 
2006).  

A "qualifying chronic disability" has been defined to mean a 
chronic disability resulting from any of the following (or any 
combination of the following): (1) an undiagnosed illness; (2) 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms (specifically chronic 
fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any 
other illness the Secretary determines meets the criteria of a 
medically unexplained chronic multisymptom illnesses); or (3) any 
diagnosed illness that the Secretary determines warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i) 
(2010).  

When determining whether a qualifying chronic disability became 
manifest to a degree of 10 percent or more, the Board must 
explain its selection of analogous Diagnostic Code.  Stankevich 
v. Nicholson, 19 Vet. App. 470, 472 (2006).  

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and signs 
and has features such as fatigue, pain, disability out of 
proportion to physical findings, and inconsistent demonstration 
of laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) 
(2010).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 3.317(a)(3) 
(2010).  

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of improvement 
and worsening over a six-month period will be considered chronic.  
The six-month period of chronicity is measured from the earliest 
date on which the pertinent evidence establishes that the signs 
or symptoms of the disability first became manifest.  38 C.F.R. § 
3.317(a)(4) (2010).  

Signs or symptoms that may be a manifestation of an undiagnosed 
illness or a medically unexplained chronic multisymptom illness 
include, but are not limited to the following: fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint pain; 
neurologic signs or symptoms; neuropsychological signs or 
symptoms; signs or symptoms involving the respiratory system 
(upper or lower); sleep disturbances; gastrointestinal signs or 
symptoms; cardiovascular signs or symptoms; abnormal weight loss; 
and menstrual disorders.  38 C.F.R. § 3.317(b) (2010).  

Notably a March 1994 service treatment record shows a diagnosis 
of probable tension headache.  A September 1997 report of medical 
history provided in conjunction with the Veteran's final physical 
reflects that he "checked-the-box" for a head injury, and 
indicates a history of falling out of a tree and suffering from a 
concussion, without problems since the original injury.  

A September 2008 VA Gulf War examination report reveals 
complaints of headaches since service that have grown 
progressively worse, occur 3 times per week, and last several 
hours and overnight.  The Veteran reported that he is employed by 
the National Guard as a diesel mechanic, but that he was going to 
be released from active duty as he was deemed unfit for duty.  
The Veteran was diagnosed with tension headaches.  

The Board finds the September 2008 VA examiner's opinion to be 
inadequate and unclear as to whether the diagnosed tension 
headaches are related to his service, as the examiner failed to 
provide a nexus opinion discussing the etiology of this diagnosed 
disorder.  Further, the examiner failed to comment on if the 
diagnosed narcolepsy and tension headaches are related to one 
another, and/or if they may be manifestations of undiagnosed 
illness.  

Given the Veteran's competent and credible assertions, to include 
his own testimony, that he experiences tension headaches, to 
include as due to an undiagnosed illness or sleep disorder, along 
with private and VA treatment records and a VA examination report 
confirming that he currently suffers from tension headaches, the 
Board finds that an additional VA examination is warranted to 
address the nature and etiology of his tension headaches, once 
action has been taken to ensure that all relevant and existing 
evidence has been added to the claims file.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

With respect to his service-connected lumbar spine disability, 
currently rated 10 percent under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5243, and service-connected PTSD, currently rated 50 
percent under 38 C.F.R. § 4.130, DC 9411, the Veteran contends 
that he is entitled to higher initial ratings.  He asserts that 
the evaluations of his lumbar spine disability and PTSD do not 
accurately reflect their current level of severity.  

Significantly, a lay statement, received in May 2008, from the 
Veteran's spouse, reflect observations that the Veteran is prone 
to angry outbursts, physical and verbal violence, chronic sleep 
impairment, emotional estrangement, and avoidance behavior.  

Notably, during his November 2010 hearing, the Veteran 
specifically requested that he be reevaluated for his service-
connected lumbar spine disability and service-connected PTSD.  

Given the Veteran's contentions that his lumbar spine disability 
and PTSD have increased in severity, the Board is of the opinion 
that new VA examinations are warranted to assess the current 
severity of the service-connected disabilities.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Veteran is entitled to a new VA examination where there is 
evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  VA's duty to assist a Veteran includes 
providing a thorough and contemporaneous examination when the 
record does not adequately reveal the current state of the 
Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 
(2007).  

The determinations of the claims cited above could all have a 
significant impact on the separate claim of entitlement to TDIU.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, 
a determination on the TDIU claim must be deferred as well.  

Moreover, in TDIU claims, the Court has held that the duty to 
assist requires that VA obtain an examination, which includes an 
opinion on what effect the Veteran's service-connected 
disabilities have on his ability to work.  38 U.S.C.A. § 5107(a) 
(West 2002 & Supp. 2010); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010).  

A review of the claims file does not include such an opinion with 
respect to the Veteran's TDIU claim.  Accordingly, VA examination 
is warranted in order to obtain an opinion concerning the 
Veteran's employability.  

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the claims 
file all outstanding VA records.  During his hearing testimony, 
the Veteran indicated that he is receiving ongoing treatment for 
his cervical spine disorder from the Pittsburg, Pennsylvania VA 
Medical Center (VAMC) and from the Clarksburg, West Virginia 
VAMC.  The claims file currently includes treatment records from 
the Clarksburg, West Virginia VAMC, dated through March 2009.  
See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Hence, the RO must obtain all outstanding 
medical records from the Pittsburg VAMC, and from the Clarksburg 
VAMC, dated from March 2009 to the present.  

Additionally, as noted, in his hearing testimony the Veteran 
indicated that he is in receipt of Federal disability/SSA 
benefits.  The duty to assist includes requesting information and 
records from the SSA which were relied upon in any disability 
determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full VCAA compliance.  

Hence, in addition to the requested actions, the RO should also 
undertake any other development or notification action deemed 
warranted by VCAA prior to readjudicating the claims on appeal.  
The RO's adjudication of the claims should include consideration 
of all evidence added to the record since the RO's last 
adjudication of the claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)  

1.  The RO should obtain from the Pittsburg 
VAMC all outstanding medical records, and 
from the Clarksburg VAMC all outstanding 
medical records from March 2009 to the 
present.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal facilities.  
All records and/or responses received should 
be associated with the claims file.  

2.  The RO should obtain from the SSA the 
records pertinent to the Veteran's claim for 
Federal disability/Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.  

3.  Thereafter, the RO should schedule the 
Veteran for a VA examination, with an 
appropriate examiner, to determine the nature 
and likely etiology of the claimed tension 
headaches.  In conjunction with the 
examination, the examiner must review the 
entire claims file, including a complete copy 
of this remand.  

Based upon the claims file review, the 
Veteran's subjective reports, and the 
examination findings, the examiner is 
requested to state whether the Veteran's 
complaints of tension headaches are 
attributable to a known clinical diagnosis or 
to a disease process other than a known 
clinical diagnosis.  If the examiner cannot 
identify a known disease or disability which 
causes these symptoms, the examiner should so 
state.  The examiner should clarify whether 
the symptoms in question are chronic in 
nature (e.g., present for 6 months or more).

If the Veteran's tension headaches are 
attributable to a known clinical diagnosis, 
the examiner should render an opinion as to 
whether such disability at least as likely as 
not (e.g., a 50 percent or greater 
probability) is etiologically related to 
active military service or events therein.  
The examiner should also address the question 
as to whether it is at least as likely as not 
(e.g., a 50 percent or greater probability) 
that such disability is a consequence of his 
claimed sleep disorder, or that it was 
chronically worsened due to the claimed sleep 
disorder.  

The examiner should set forth in the 
examination report all examination findings 
and the complete rationale for any 
conclusions reached.  

4.  Thereafter, the RO should arrange for the 
Veteran to undergo a VA spine examination to 
determine the nature and severity of the 
service-connected spine disability, to 
specifically including any manifested by 
radiculopathy or other separately ratable 
disability, and any incapacitating episodes 
due to the disc disease, based upon the 
claims file review, the Veteran's subjective 
reports, and the examination findings.  Prior 
to examining the Veteran, the examiner must 
review the entire claims file, including a 
complete copy of this remand.  All necessary 
diagnostic testing should be performed, and 
all clinical findings should be reported in 
detail.  

5.  Thereafter, the RO should schedule the 
Veteran for a VA examination to determine the 
current severity of the service-connected 
PTSD, based upon the claims file review, the 
Veteran's subjective reports, and the 
examination findings.  Prior to examining the 
Veteran, the examiner must review the entire 
claims file, including a complete copy of 
this remand.  All necessary diagnostic 
testing should be performed, and all clinical 
findings should be reported in detail.  The 
examiner should set forth in the examination 
report all examination findings and the 
complete rationale for any conclusions 
reached.  Specific information is needed to 
assess the severity of the disability.  The 
examiner should assign a Global Assessment of 
Functioning (GAF) score and the examination 
report should include a detailed account of 
all pathology found to be present.  

6.  Finally, the RO should schedule the 
Veteran for the appropriate VA examination to 
address the issue of a TDIU rating.  Prior to 
examining the Veteran, the examiner must 
review the entire claims file, including a 
complete copy of this remand.  All indicated 
tests should be performed and all findings 
should be reported in detail.  The examiner 
should provide an opinion as to whether, 
without regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely as not 
(e.g., a 50 percent probability or more) that 
the his service-connected disabilities, 
either separately or in combination, would 
render him unable to secure or follow a 
substantially gainful occupation consistent 
with his education and occupational 
experience.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.  

7.  After completion of the above 
development, the Veteran's claims of 
entitlement to service connection, to 
increased ratings, and to TDIU should be 
readjudicated.  If the determination of any 
of these claims remains less than fully 
favorable to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and given 
an opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  




______________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


